DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 03/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al (US 2017/0007520 A1), in view of Garrison et al (USP 9,687,437 B2) and as evidenced by Krueger et al (DE 102011079664 Al).
Brunn disclosed [abstract and title] aqueous surfactant compositions comprising one or more alpha-sulfo fatty acid disalts (A) of the general formula (I), R1CH(SO3M1)COOM2    (I), wherein the radical R1 was a linear or branched alkyl or alkenyl radical with 6 to 18 carbon atoms and the radicals M1 and M2, independently of one another, were selected from the group consisting of H, Li, Na, K, Ca/2, Mg/2, ammonium, and alkanolamine. Water was further disclosed, at the abstract.
5CH(SO3M5)COOR6    (V), in which the radical R5 was a linear or branched alkyl or alkenyl radical with 6 to 18 carbon atoms and the radical R6 was a linear or branched alkyl or alkenyl radical with 1 to 20 carbon atoms, where the radical R6 could logically be an alkenyl radical or be branched only above 3 carbon atoms, and the radical M5 was selected from the group consisting of Li, Na, K, Ca/2, Mg/2, ammonium and alkanolamines, it was the case that the compounds (A)—based on the totality of the compounds (A) and (E)—were present to 50% by weight or more—and in particular to 90% by weight or more.
Brunn’s compositions [0058] were formulated for cosmetic products, detergents and cleaners. With regard to cosmetic products, particular preference was given to those which were present in the form of hair shampoos, shower gels, soaps, syndets, washing pastes, washing lotions, scrub preparations, foam baths, oil baths, shower baths, shaving foams, shaving lotions, shaving creams and dental care products.
Cationic surfactants were disclosed as optional, thereby not required [0056].
Brunn did not disclose dimethiconol, as recited in claim 1.
	Garrison disclosed [abstract and at col 1, lines 48-56] aesthetically pleasing compositions for preventing or reducing frizzy appearance of keratin fibers, including hair, and for reducing the amount of flyaway strands of hair. Said compositions comprised a combination of a hydrophobic particulate material comprising a hydrophobically surface-modified aluminum oxide, and one or more hydrophobic film formers, in a cosmetically acceptable vehicle.

Compositions were formulated, for end-use, as shampoos [col 21, line 35].  Garrison was free or substantially free of cationic hair conditioning agents (e.g., cationic surfactants) [col 21, lines 14-20].
Krueger evidenced the general formula of dimethiconol [0216-0218],

    PNG
    media_image1.png
    285
    689
    media_image1.png
    Greyscale
wherein the dimethiconol was disclosed as either linear or branched, and the integers were disclosed as between 1 and 50,000.
Since Brunn disclosed aqueous surfactant compositions formulated for shampoos, it would have been prima facie obvious to one of ordinary skill in the art to include dimethiconol (e.g., with a hydrophobic particulate material) within Brunn, as taught by 
Brunn, in view of Garrison, and evidenced by Krueger, read on claims 1, 3 and 8-9.
Claim 2 is rendered prima facie obvious because Brunn disclosed [0029] that R1 in the formula (I) was a saturated, linear radical with 10 to 16 carbon atoms, where, with regard to the compounds (A), it was the case that the fraction of the compounds (A) in which the radical R1 was a decyl and/or a dodecyl radical—based on the total amount of the compounds (A)—was 90% by weight or more.
Claim 4 is rendered prima facie obvious because Brunn disclosed [0047-0048] one or more compounds (C) of the general formula (III) R4COOM3 (III), in which the radical R4 was a linear or branched alkyl or alkenyl radical with 7 to 19 carbon atoms and the radicals M3 were selected from the group consisting of H, Li, Na, K, Ca/2, Mg/2, ammonium and alkanolamines.
Claim 5 is rendered prima facie obvious because Brunn disclosed [0049] Na2SO4.
Claim 10 is rendered prima facie obvious because Brunn disclosed [0059] products with a low pH for cleaning hard surfaces.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al (US 2017/0007520 A1), in view of Garrison et al (USP 9,687,437 B2), as evidenced by Krueger et al (DE 102011079664 Al), further in view of Ralston et al (USP 2,089,154) and further evidenced by Back et al (US 2018/0119002 A1).
The 35 U.S.C. 103 rejection over Brunn, in view of Garrison, as evidenced by Krueger, was discussed above.
Additionally, Brunn generally disclosed [0056] additional surfactants.
However, Brunn, in view of Garrison, did not teach mono- and disulfoketones, as recited in claims 6-7.
Ralston taught that sulphonated ketones are known cleansing agents [col 1, lines 1-9, 28-34]; and, Back evidenced the general structures of mono- (1) and disulfoketones (2) [0022-0030],

    PNG
    media_image2.png
    296
    469
    media_image2.png
    Greyscale
 wherein R1, R3 and R5, which were the same or different at each occurrence, were hydrogen or a linear or branched alkyl chain 2 and R4, which were the same or different at each occurrence, was a linear or branched alkyl group having 4 to 24 carbon atoms and in which the alkyl chain may have comprised cycloaliphatic groups; X was H or a cation forming a salt with the sulfonate group, wherein preferred cations X were selected from the group consisting of ammonium and metal cations, e.g. sodium, potassium, calcium and magnesium.
Since Brunn taught aqueous surfactant compositions formulated as cleansing products, it would have been prima facie obvious to one of ordinary skill in the art to include mono- and disulfoketones within Brunn. An ordinarily skilled artisan would have been so motivated, because Ralston taught that sulphonated ketones are known cleansing agents [Ralston; col 1, lines 1-9, 28-34]]. It would have been prima facie obvious to one of ordinary skill in the art to use the sulphonated ketones according to their known use (e.g., as cleansing agents), as taught by Ralston.

Response to Arguments
Applicant did not separately traverse the rejection over Ralston.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,370,618, in view of Garrison et al (USP 9,687,437 B2).
The issued claims recite all of the features instantly recited for the aqueous surfactant except for a silicone compound. The instant claims require one or more silicone compounds; the instant election limits the silicone compound to dimethiconol, and such an ingredient is not recited by the issued claims.
Garrison disclosed that dimethiconols are aesthetically pleasing ingredients that help to prevent or reduce hair frizz, especially when combined with hydrophobic particulate materials, and when included in shampoo compositions.
It would have been prima facie obvious to one of ordinary skill in the art to include dimethiconol within the issued formulation, as taught by Garrison [col 8, lines 6-19 and at the abstract]. An ordinarily skilled artisan would have been motivated to include, within shampoos, aesthetically pleasing ingredients that help to prevent or reduce hair frizz [Garrison; col 8, lines 6-19 and at the abstract].

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-10 of Application No. 16/301, 461, which has issued as a U.S. Patent, in view of Garrison et al (USP 9,687,437 B2).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-10 of Application No. 16/301, 466, which has issued as a U.S. Patent, in view of Garrison et al (USP 9,687,437 B2).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-11 of Application No. 16/301, 505, which has issued as a U.S. Patent, in view of Garrison et al (USP 9,687,437 B2).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-11 of Application No. 16/301, 514, which has issued as a U.S. Patent, in view of Garrison et al (USP 9,687,437 B2).
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/306, 922, in view of Garrison et al (USP 9,687,437 B2).

Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending and issued claims recite all of the features instantly recited for the aqueous surfactant except for a silicone compound. The instant claims require one or more silicone compounds; the instant election limits the silicone compound to dimethiconol, and such an ingredient is not recited by the copending and issued claims.
Garrison disclosed that dimethiconols are aesthetically pleasing ingredients that help to prevent or reduce hair frizz, especially when combined with hydrophobic particulate materials, and when included in shampoo compositions.
It would have been prima facie obvious to one of ordinary skill in the art to include dimethiconol within the copending and issued formulations, as taught by Garrison [col 8, 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 9-19 of Application No. 15/115,706, which has issued as a U.S. Patent, in view of Garrison et al (USP 9,687,437 B2), and further in view of Ralston et al (USP 2,089,154).
Although the claims at issue are not identical, they are not patentably distinct from each other.
The issued claims recite all of the features instantly recited for the aqueous surfactant except for a silicone compound. The instant claims require one or more silicone compounds; the instant election limits the silicone compound to dimethiconol, and such an ingredient is not recited by the issued claims. Further, the instant claims require mono- and disulfoketones, and such ingredients are not recited by the issued claims. 
Garrison disclosed that dimethiconols are aesthetically pleasing ingredients that help to prevent or reduce hair frizz, especially when combined with hydrophobic particulate materials, and when included in shampoo compositions.
Ralston taught that sulphonated ketones are known cleansing agents [col 1, lines 1-9, 28-34].
It would have been prima facie obvious to one of ordinary skill in the art to include dimethiconol within the issued formulation, as taught by Garrison [col 8, lines 6-19 and at 
It would have been prima facie obvious to one of ordinary skill in the art to include mono- and disulfoketones within the copending formulation. An ordinarily skilled artisan would have been so motivated, because Ralston taught that sulphonated ketones are known cleansing agents [Ralston; col 1, lines 1-9, 28-34]. It would have been prima facie obvious to one of ordinary skill in the art to use the sulphonated ketones according to their known use (e.g., as cleansing agents), as taught by Ralston.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612